The following is the report of the second committee on elections in this case: —
“ The committee on elections, to whom was referred the petition of Henry Shaw and others against the right of John Young to a seat in this house, as representative from the town of Lanesborough, have carefully considered the evidence on the part of said petitioners, which consists of depositions here with s ufa m i tied.
The said petitioners allege, that the said John Young was declared to have one hundred and eight votes out of two hundred and fourteen, votes, being the whole number cast, and that one Isham Boon and one Varnum M. Babcock both voted for said John Young, and that neither had any legal right to vote in said election, and that these two votes being illegal, *474and deducted from, the number of votes given in and counted for John Young, will leave him with less than a majority.
To make out their points, the petitioners produced several depositions; but the committee could not find sufficient evidence to show that said Boon was not a legal voter, and, considering him to be a legal voter, the said John Young would be duly elected, even if the vote of Varnum M. Babcock was rejected. The committee did not, therefore, examine the evidence relative to said Babcock, or consider the question as to the legality of his vote.
The committee, therefore, recommend, that the petitioners have leave to withdraw their petition.”
This report was received and read, and ordered to lie on the table.1

 65 J. H. 273.